Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549-1004 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 24, 2007 Commission Registrant; State of Incorporation I.R.S. Employer File Number Address; and Telephone Number Identification No. 1-5324 NORTHEAST UTILITIES 04-2147929 (a Massachusetts voluntary association) One Federal Street, Building 111-4 Springfield, Massachusetts 01105 Telephone: (413) 785-5871 0-00404 THE CONNECTICUT LIGHT AND POWER 06-0303850 COMPANY (a Connecticut corporation) 107 Selden Street Berlin, Connecticut 06037-1616 Telephone: (860) 665-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01 - Regulation FD Disclosure (a) Merrill Lynch Presentation On September 25, 2007, Northeast Utilities (NU) will give a slide show presentation at the Merrill Lynch Power & Gas Leaders Conference in New York, New York. The slides are attached hereto as Exhibit 99 (Slide Presentation), incorporated in this Item 7 by reference thereto and furnished pursuant to Regulation FD. (b) Glenbrook Cables The information contained in Slides 3, 6, 7, 8 and 16 from the Slide Presentation are deemed modified by the following. In October 2006, The Connecticut Light and Power Company (CL&P), a subsidiary of NU, began construction of a two cable, nine-mile, 115 KV transmission project between Norwalk, Connecticut and Stamford, Connecticut (Glenbrook Cables). The project is still scheduled to be placed in service in the second half of 2008. However, based on a current estimate of construction requirements, CL&P has increased the estimate for cost to complete Glenbrook Cables from $183 million to $223 million. CL&Ps other two major southwest Connecticut transmission projects, the $1.05 billion Middletown-Norwalk project and the $72 million Long Island Replacement Cable project, remain on schedule and on budget. For further information, reference is made to Managements Discussion and Analysis-Financial Condition and Business Analysis-Business Developments and Capital Expenditures of NUs and CL&Ps Quarterly Report on Form 10-Q for the period ending June 30, 2007. The information contained in this Item 7.01, including Exhibit 99, shall not be deemed filed with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by NU,
